Citation Nr: 0115934	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral 
cataracts.  

4.  Entitlement to service connection for hypertension to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1975.  

This matter arises from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  All issues involving entitlement to service 
connection will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the issue involving entitlement to a compensable rating 
for bilateral hearing loss has been identified and obtained 
by the RO.  

2.  The veteran's claim for an increased rating for his 
bilateral hearing loss was dated June 16, 1999, and was 
received by the RO on June 22, 1999.  

3.  The medical evidence demonstrates a numeric designation 
of hearing impairment of Level I in the right ear and Level 
IV in the left ear.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, Diagnostic Code 6100 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which applies to all pending 
claims for VA benefits and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at  
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 
38 U.S.C. § 5103A).  The following discussion of the VA's 
compliance with the VCAA is limited to the issue of 
entitlement to an increased rating for bilateral hearing 
loss.  VCAA compliance involving service connection issues 
will be addressed in the REMAND portion of this decision.  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that the discussions as contained in the 
initial rating decision, in the statement of the case (SOC), 
and in subsequent correspondence sent to the veteran have 
provided him with sufficient information regarding the 
evidence necessary to substantiate his claim.  The Board 
finds, therefore, that such documents are essentially in 
compliance with the VA's revised notice requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC, as well as advising him of the types of evidence 
necessary to substantiate his claim for an increased rating.  
The VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue involving entitlement to an 
increased rating for bilateral hearing loss has been 
identified and obtained by the RO.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board observes that the veteran 
declined the opportunity to present additional evidence and 
testimony at a personal hearing.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate his claim for an increased rating.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See VCAA; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two disability ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, shortly before the veteran's claim was received, 
regulatory changes amended the VA Rating Schedule, 38 C.F.R. 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment became effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1998).  See also 38 C.F.R. Part 4 (2000).  

Although the new regulations came into effect shortly before 
the veteran's claim was received, the Board notes that the 
amended regulations did not result in any substantive changes 
which might have otherwise been relevant to his appeal, had 
his claim been received some days earlier.  Essentially, the 
old and new regulations for evaluating a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999); 38 C.F.R. §§ 4.85-4.87 (2000); (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry tests and the results of controlled speech 
discrimination testing, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither set of rating criteria could be more favorable to the 
veteran's claim since the criteria are identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2000), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85 and 4.87, Diagnostic Code 6100, Table VI (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999); 
38 C.F.R. § 4.85(b) and (e) (2000).  See generally Lendenmann 
v. Principi, supra.  The amended regulations changed the 
title of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations o Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25204 (May 11, 1999); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  

The Board observes further that the explanatory information 
accompanying the regulatory changes in the criteria for 
evaluating the audiological disabilities specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not 
constitute liberalizing provisions.  Id. at 25204.  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, or 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz (Hz) and 70 decibels or more at 2000 Hz.  
However, these revisions, even when applied, do not affect 
the evaluation of the veteran's hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  

In the present case, service connection for bilateral hearing 
loss was established by an October 1989 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from April 26, 1989.  On June 22, 1999, a claim was received 
from the veteran for an increased rating for his service-
connected bilateral hearing loss.  The veteran's claim was 
denied by a February 2000 rating decision.  This appeal 
followed.  

The veteran underwent a VA audiological rating examination in 
connection with the present claim in October 1999.  The 
results of that test found that his puretone thresholds, in 
decibels, to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
70
65
LEFT
15
20
70
70
65

The average puretone decibel loss in the right ear was 55 
decibels, and in the left ear was 56 decibels.  (The average 
is computed from the results of 1000, 2000, 3000, and 4000 
Hz; the results at 500 Hz are only used to determine whether 
hearing loss disability, under VA standards, is present).  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 80 percent in the left ear.

Applying the pertinent rating criteria to the veteran's 
October 1999 examination yields a numerical category 
designation of I in the right ear (between 50 and 57 average 
puretone hearing loss, with between 92 and 100 percent of 
speech discrimination), and IV in the left ear (between 50 
and 57 average puretone hearing loss, with between 76 and 82 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII produces a disability evaluation of 0 percent under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

After applying the criteria under 38 C.F.R. § 4.85 to the 
evidence of record, the Board must conclude that the 
presently assigned noncompensable evaluation for the 
veteran's bilateral hearing loss is appropriate, and that the 
preponderance of the evidence is against a higher rating 
under the applicable diagnostic code.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim for assignment of 
a compensable rating for his bilateral hearing loss that 
would give rise to reasonable doubt in his favor, the benefit 
of the doubt doctrine as set forth in the VCAA is not 
applicable.  

The Board recognizes the veteran's contentions that his 
bilateral hearing loss is more severe than reflected by the 
currently assigned noncompensable evaluation.  However, 
notwithstanding that his hearing acuity may have diminished 
over time, it is still not shown to be of a degree of 
severity as to warrant assignment of a compensable 
evaluation.  Further, while recognizing the veteran's 
statements advancing his specific contentions, such 
statements do not bear on the issue at hand, namely the 
severity of the service-connected hearing loss, which, as 
noted, is evaluated by application of a mechanical numerical 
rating process.  In short, despite the veteran's contentions, 
the audiometric results discussed above fail to disclose the 
presence of an overall disability picture, with respect to 
hearing loss, to the degree that would support assignment of 
a compensable disability evaluation.  Accordingly, based on 
the foregoing, the Board finds no basis upon which to grant a 
compensable evaluation for the veteran's bilateral hearing 
loss.  Therefore, the veteran's appeal, with respect to this 
issue, must be denied.  

Although the Board has denied the veteran's claim for an 
increased rating for his bilateral hearing loss on a 
schedular basis, it is not precluded from consideration of 
the veteran's claim on an extraschedular basis.  The 
potential application of Title 38 of the Code of Federal 
Regulations (2000), in addition to the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) have also been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
recognizes that the veteran currently experiences difficulty 
hearing, particularly in his left ear.  However, he has not 
undergone any inpatient treatment for his bilateral hearing 
loss, and such has not been shown to have materially impaired 
his employability.  

The Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's service-connected bilateral hearing loss in a 
schedular basis.  However, his objectively manifested 
symptomatology has not been found to be of such severity as 
to warrant assignment of a compensable evaluation on a 
schedular basis.  Likewise, referral for consideration of an 
extraschedular rating is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for entitlement to a compensable evaluation for 
bilateral hearing loss is denied.  


REMAND

As noted, the veteran has claimed entitlement to service 
connection for PTSD, bilateral cataracts, and for 
hypertension.  With the passage of the VCAA, the VA's 
obligations with respect to the duty to assist and to notify 
the veteran as to the information and evidence necessary to 
substantiate claims for VA benefits have been enhanced and 
modified.  The VCAA also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
generally VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The specific development required will be discussed 
with respect to each issue below.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision with respect to the issues 
involving entitlement to service connection at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  


I.  PTSD

The veteran underwent a VA rating examination in October 1999 
and was given an Axis I diagnosis of PTSD based on alleged 
combat related stressors he claimed to have experienced while 
serving in the Republic of Vietnam during the Vietnam War 
era.  The veteran's service personnel records show that he 
was awarded the Vietnam Service Medal with a silver service 
star, the Republic of Vietnam Campaign Medal, the Vietnamese 
Gallantry Cross with Palm device, and the Bronze Star Medal.  
There is no indication of record that the veteran's Bronze 
Star Medal was awarded with the combat "V" device denoting 
valor in combat.  The circumstances surrounding the award of 
the Vietnamese Gallantry Cross and the Bronze Star Medal are 
not otherwise indicated in the veteran's service personnel 
records.  According to the veteran's service personnel 
records, from approximately April to September 1968, he 
served as a mess steward with HHC, 2nd Battalion of the 22nd 
Infantry, and from September 1968 to March 1969, he served as 
mess steward in Company D of the 2nd Battalion of the 22nd 
Infantry of the 25th Infantry Division in the Republic of 
Vietnam.  The service personnel records do not contain any 
indication that the veteran was involved in combat, per se.  

By statements submitted to the RO in support of his claim for 
service connection for PTSD, the veteran indicated that he 
had been "blown off a tank turret" and that his mess truck 
had been hit by a rocket.  The veteran reported having seen 
dead bodies lying on various roadways and thoroughfares in 
Vietnam, and stated that he had been involved in firefights 
and search-and-destroy missions.  According to the veteran he 
carried an M-14 rifle while stationed at Ft. Riley, Kansas, 
and that his regiment was used in an atomic blast.  The 
veteran reported to the VA rating examiner that he used his 
M-14 rifle to kill people.  On the basis of such statements, 
the VA rating examiner concluded with a diagnosis of PTSD.  

On several occasions, the RO advised the veteran by letter of 
the need to submit statements regarding his purported 
stressors he claimed to have experienced in Vietnam.  In a 
statement submitted in October 1999, the veteran indicated 
that his service record would "speak for itself," and that 
he had lost many friends and acquaintances at that time.  In 
any event, as the veteran has been diagnosed with PTSD which 
the VA rating examiner stated was related to the veteran's 
active duty in Vietnam, verification of his claimed stressors 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) is required.  See generally VCAA; 
38 C.F.R. § 3.304(f) (2000); Zarycki v. Brown, 6 Vet. App. 
91, 93 (1993).  

Further, in the event that the veteran's alleged stressors, 
(if provided), can be verified, competent medical evidence is 
then required to link any current diagnosis of PTSD to the 
verified in-service stressors.  The Board emphasizes that any 
examination conducted pursuant to the veteran's claim, and 
any diagnosis rendered as a result thereof, must be based on 
verified stressors and not by unsubstantiated statements 
offered by the veteran.  Thereafter, the veteran's claim for 
service connection for PTSD should be re-adjudicated based on 
all evidence of record and based on the applicable laws and 
regulations.  

II.  Bilateral Cataracts and Hypertension

The veteran has also claimed that he should be entitled to 
service connection for bilateral cataracts and hypertension.  
The Board first observes that while the veteran was afforded 
a VA rating examination in October 1999 which diagnosed 
bilateral cataracts, the examiner did not offer any opinion 
as to the etiology of that disability.  Further, while the 
veteran has been diagnosed with hypertension, he has not been 
afforded a VA rating examination to evaluate the nature and 
etiology of that disorder in the context of this appeal.  

Accordingly, in order to ensure compliance with the duty to 
assist provisions of the VCAA, the veteran must be scheduled 
to undergo a VA rating examination to determine the nature 
and etiology of any diagnosed bilateral cataracts and 
hypertension.  Afterwards, his claim should be readjudicated 
on the basis of the available evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran, 
and after securing any necessary 
authorization, should obtain and 
associate with the claims file any 
clinical treatment records pertaining to 
his claimed PTSD, bilateral cataracts, 
and hypertension that are not currently 
of record.  It is not necessary to obtain 
additional duplicate treatment records.  
If no further records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

3.  After contacting the veteran, the RO 
should obtain any additional detailed 
information such as particular names and 
dates involving the alleged incidents and 
individuals comprising his purported 
stressors which he claims have resulted 
in his PTSD.  The veteran should be 
advised of the need to provide sufficient 
detailed information in order that his 
alleged stressors can be verified.  The 
RO should then attempt to verify the 
occurrence of the purported stressors 
through the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197.  In this regard, the veteran's 
statements (or the RO's summary of the 
pertinent information contained therein), 
copies of the veteran's service personnel 
records, copies of relevant unit records, 
and copies of his records of service (DD 
Forms 214) should be forwarded to 
USASCRUR.  

4.  In the event that the veteran's 
purported stressors can be verified, he 
should be scheduled to undergo an 
examination conducted by a VA 
psychiatrist who has not previously 
treated or examined the veteran, to 
determine the nature and extent of any 
current psychiatric disorder.  The 
examination report should contained 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the VA 
psychiatrist should reconcile the 
diagnoses, and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  As with 
all examinations, the entire claims file 
and a copy of this REMAND ORDER must be 
made available to the examiners for 
review in advance of the scheduled 
examinations.  The examiner conducting 
the psychiatric examination is informed 
that any diagnoses reached should conform 
to the psychiatric nomenclature and the 
diagnostic criteria contained in DSM-IV.  
If the veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria supporting that 
diagnosis.  Any indicated studies or 
tests should be performed.  The examiner 
should express an opinion as to the 
etiology of the psychiatric disorder(s) 
diagnosed.  Should PTSD be found, the 
examiner should report the circumstances 
of the veteran's independently verified 
stressors, and determine whether it is at 
least as likely as not that the diagnosed 
PTSD is related to service.  In addition, 
the examiner is reminded that only those 
stressors which have been verified can be 
considered in rendering a diagnosis of 
PTSD relating to service.  Further, the 
examiner is requested to offer an opinion 
as to the validity and sufficiency of the 
claimed/verified stressors as potential 
causes for a psychiatric disorder, to 
include PTSD.  A complete rationale for 
all opinions offered must be given, and 
all opinions offered must be reconciled 
with all other relevant opinions of 
record.  

5.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by the appropriate specialists to 
determine the nature and etiology of any 
diagnosed hypertension and bilateral 
cataracts.  If no such disorders are 
found, the examiners should so state.  
The veteran's claims file must be made 
available to the examiners in advance of 
the scheduled examinations.  All 
indicated studies or tests should be 
conducted.  The examiners are requested 
to offer opinions as to whether it is at 
least as likely as not that any diagnosed 
bilateral cataracts or hypertension were 
incurred in service based on a thorough 
review of the relevant medical evidence 
and on clinical examination.  If it is 
determined that bilateral cataracts or 
hypertension were not incurred in or as a 
result of the veteran's active service, 
the examiners should so state.  Complete 
rationales for all opinions expressed 
should be included in the typewritten 
examination reports, and all opinions 
offered must be reconciled with all other 
relevant opinions of record.  

6.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to service connection for 
PTSD, bilateral cataracts, and 
hypertension on the basis of all 
available evidence.  If the benefits 
sought are not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for additional review.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the issues 
remaining on appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No further action is required of the veteran 
until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


